The plaintiff in error herein has filed a brief which appears to reasonably sustain his assignments of error. The defendant in error has filed no brief, and has not offered any excuse for failure to do so. *Page 77 
It is well settled that where the plaintiff in error has filed a complete record in the Supreme Court, and has served and filed a brief in compliance with the rules of the court, and the defendant in error has neither filed a brief nor offered any excuse for such failure, the Supreme Court is not required to search the record to find some theory upon which the judgment below may be sustained; and, where the brief filed by the plaintiff in error appears to reasonably sustain his assignments of error, the court may reverse the case in accordance with the prayer of the petition of the plaintiff in error. Investor's Mortgage Security Co. v. Bilby, 78 Okla. 146,189 P. 190; Massachusetts Bonding  Ins. Co. v. Lewis,80 Okla. 787, 195 P. 494; One Certain Hupmobile v. State,81 Okla. 73, 196 P. 675; Chicago, R.I.  P. R. Co. v. Runkles,81 Okla. 106, 197 P. 153; Lawton National Bank v. Ulrich,81 Okla. 159, 197 P. 167; Stinchcomo v. Oklahoma City,81 Okla. 102, 197 P. 437; Harrison v. M. Koehler Co., 82 Okla. 274,200 P. 143; Russell  Washington v. Robertson, 82 Okla. 283, 200 Pac, 150; Incorporated Town of Kusa v. Bouggous,82 Okla. 204, 200 P. 154.
For the reasons stated, the judgment of the trial court is reversed, and the cause remanded, with directions to grant a new trial.
HARRISON, C. J., and JOHNSON, NICHOLSON, and COCHRAN, JJ., concur.